Citation Nr: 1702465	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  13-01 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis B, to include as secondary to service-connected malaria.  

2.  Entitlement to an initial compensable rating for malaria.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to June 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2016. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


Regarding the Veteran's claim for service connection for hepatitis B, the Veteran now contends that his claimed condition is the result of his service-connected malaria.

Service treatment records show that the Veteran was diagnosed with viral hepatitis type B in January 1973.  Post service treatment records, to include December 2010 VA examination report, reflect a diagnosis of hepatitis C.  

In light of the above, the Board finds that a remand is necessary to fully and fairly adjudicate this issue.  First, the Veteran should be issued notice pursuant to the Veterans Claims Assistance Act (VCAA) concerning the information and evidence needed to substantiate his claimed disability as secondary to malaria. 

Next, the Board finds that a remand is required to afford the Veteran a new examination that adequately addresses the claimed secondary relationship between any hepatitis disability found upon examination and the Veteran's service-connected malaria.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In addition, at his July 2016 videoconference hearing, the Veteran stated that he had been treated by a Dr. Heftod for his liver condition.  He also was being treated by Dr. Park, a hepatologist.  

While on remand, the RO should make an attempt to obtain the treatment records from any private examiner, to include Dr. Heftod and Dr. Park, after securing any necessary authorization from the Veteran.

Regarding the Veteran's claim for an initial compensable rating for malaria, his last examination was in April 2011.  At the Veteran's July 2016 videoconference hearing, he stated that he was being treated with vitamin D, in addition to potassium.  

Because there may have been changes in the Veteran's condition since the last VA examination, a new VA examination would assist in fully and fairly evaluating the Veteran's claim for an increased rating.  See Allday v. Brown, 7 Vet. App. 517 (1995).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter, that advises him of the information and evidence necessary to establish service connection for his hepatitis disease as secondary to his service-connected malaria.

2.  Contact the Veteran and ask him to identify for all private (non-VA) health care providers, to include 
Dr. Heftod and Dr. Park, treating his remanded hepatitis claim.  He is asked to provide, or authorize VA to obtain, any and all non-duplicative treatment records pertaining to the disabilities.

All efforts to obtain the identified records must be fully documented in the claims file.

3.  Obtain relevant VA treatment records since October 2013.  If no relevant records exist, the claims file should be annotated to reflect such.

4.  Schedule the Veteran for a VA examination by an appropriate professional to determine the nature and etiology of any hepatitis disability found upon examination.  The entire electronic claims file must be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner is asked to specifically address the following questions:

a) Upon clinical examination, does the Veteran have current hepatitis A, B, or C?  Please specifically identify all hepatitis disorders.  If a previously diagnosed disorder is not found upon examination, provide an explanation for that determination.

b) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed hepatitis disability is related to the Veteran's active service? 

c) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed hepatitis disability was caused by the Veteran's service-connected malaria?

d) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed hepatitis disability was aggravated (permanently increased in severity beyond the natural progress of the condition) by the Veteran service-connected malaria?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's hepatitis disability prior to aggravation by the service-connected malaria.

A complete rationale must be provided for all opinions expressed and conclusions reached.

5.  Then, the Veteran should be scheduled for a VA examination by an examiner with appropriate expertise to determine the nature and severity of his malaria.  The claims file should be made available to and reviewed by the examiner. 

All indicated tests and studies should be conducted, and all findings should be reported in detail.  The examiner is requested to indicate whether, based on this testing, the Veteran's malaria is an active disease process at this time.  If the examiner concludes that the malaria is not currently an active disease process, the examiner is requested to identify all current residuals of the malaria.

6.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


